             Case 2:19-cv-02024-JAD-NJK Document 18 Filed 11/10/20 Page 1 of 1



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA
 3
                                                                 Case No.: 2:19-cv-2024-JAD-NJK
 4 International Markets Live, Inc.,
 5
                       Plaintiff                            Order Adopting Report & Recommendation
 6                                                                   and Dismissing Action
     v.
 7
 8 Salman Fazal,                                                            [ECF No. 17]
 9                     Defendant

10
11            Plaintiff International Markets Live, Inc. has failed to effectuate service in this case since
12 filing it a year ago, and the magistrate judge recommends that I dismiss this action for that
13 reason. 1 The deadline for International Markets Live, Inc. to object to that recommendation was
14 November 9, 2020, and plaintiff filed no objection or request to extend that deadline. “[N]o
15 review is required of a magistrate judge’s report and recommendation unless objections are
16 filed.” 2 Having reviewed the report and recommendation, I find good cause to adopt it, and I do.
17            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
18 Recommendation [ECF No. 17] is ADOPTED in its entirety. This action is DISMISSED and
19 the Clerk of Court is directed to CLOSE THIS CASE.
20
                                                                 _________________________________
21
                                                                 U.S. District Judge Jennifer A. Dorsey
22                                                               Dated: November 10, 2020

23
24
25   1
         ECF No. 17.
26   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                        1
